UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1609



JUANITA M. DUNCAN,

                                              Plaintiff - Appellant,

          versus


GREENVILLE HOSPITAL SYSTEM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-235-6)


Submitted:   September 20, 2001        Decided:   September 28, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juanita M. Duncan, Appellant Pro Se.       Thomas Allen Bright,
HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C., Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juanita M. Duncan appeals from the district court’s order dis-

missing her employment discrimination action. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Duncan v. Greenville Hosp. Sys., No. CA-00-235-6 (D.S.C.

Apr. 3, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2